EXHIBIT ClearOne Communications, Inc. Unaudited Pro Forma Condensed Consolidated Combined Financial Statements The following unaudited pro forma condensed consolidated combined financial statements give effect to the acquisition of NetStreams, Inc. (NetStreams) by ClearOne Communications, Inc. (ClearOne). These pro forma condensed consolidated combined statements are presented for illustrative purposes only. The pro forma adjustments described in the notes accompanying the statements are based upon available information and assumptions that we believe are reasonable. These unaudited pro forma condensed consolidated combined financial statements do not give effect to any potential cost savings or other operating efficiencies that could result from the acquisition. The pro forma condensed consolidated combined financial statements do not purport to represent what the consolidated results of operations of ClearOne would actually have been if the acquisition had in fact occurred on the date we refer to below, nor do they purport to project the results of operations of ClearOne for any future period or as of any historical dates. Under the purchase method of accounting prescribed by Topic 805, Business Combinations, tangible and identifiable intangible assets acquired and liabilities assumed are recorded at their estimated fair market values. The excess of the purchase price over the net assets acquired is allocated to goodwill. The purchase price allocation is preliminary, subject to future adjustment and has been made solely for the purpose of providing the unaudited condensed consolidated combined financial information discussed below. The unaudited pro forma condensed combined balance sheet as of September 30, 2009, was prepared by combining the historical consolidated balance sheet of ClearOne Communications and the historical balance sheet of NetStreams as of September 30, 2009, giving effect to the acquisition as if it occurred on September 30, 2009. The unaudited pro forma condensed consolidated combined statement of operations for the year ended June 30, 2009 and the threemonth period ended September 30, 2009 were prepared by combining the historical consolidated statement of operations of ClearOne for the year ended June 30, 2009 and the three month period ended September 30, 2009 and the historical statement of operations of NetStreams for the respective periods, giving effect for the acquisition as if it had occurred on July 1, 2009. The operating results of NetStreams are included in ClearOne’s statement of operations beginning on the date of acquisition, November 3, 2009. The acquisition is being accounted for under the purchase method of accounting and, accordingly, the purchase price was allocated to the assets acquired and liabilities assumed based on management’s estimate of fair values. Our preliminary evaluation resulted in an allocation of $5.7million to goodwill and identifiable intangible assets (See Note 1 for further details).These unaudited pro forma condensed consolidated combined financial statements should be read in conjunction with the historical financial statements and notes thereto of (a)ClearOne Communications, Inc. included on Form 10-Q as of and for the three month period ended September 30, 2009, (b)ClearOne Communications, Inc. included in Form 10-K for the year ended June 30, 2009, and (c)NetStreams, Inc. included elsewhere herein. 1 ClearOne Communications, Inc. Unaudited Pro Forma Condensed Consolidated Combined Balance Sheet As of September 30, 2009 (in thousands) ClearOne NetStreams September 30, September 30, Pro Forma Pro Forma 2009 2009 Adjustments Combined Assets Cash and cash equivalents $ 8,060 $ 386 $ (1,454 ) $ 6,992 Marketable securities 2,129 - 2,129 Accounts receivable net of allowance for doubtful accounts of $103 and $76, respectively 6,552 180 6,732 Inventories, net 9,713 1,050 10,763 Deferred income taxes 3,135 - 3,135 Prepaid expenses and other current assets 1,318 338 41 1,697 Total current assets 30,907 1,954 (1,413 ) 31,448 Long-term inventory 4,759 - 4,759 Property and equipment, net 3,002 208 (8 ) 3,202 Deferred income taxes 1,294 - 1,294 Intangible assets, net - - 1,150 1,150 Goodwill - - 1,752 1,752 Other 56 - 56 Total assets $ 40,018 $ 2,162 $ 1,481 $ 43,661 Liabilities and stockholders’ equity Accounts payable $ 2,479 $ 1,392 $ 3,871 Deferred product revenue 5,304 - 5,304 Other accrued liabilities 2,161 717 (466 ) 2,412 Current portion of long-term debt - 3,750 (1,750 ) 2,000 Total current liabilities 9,944 5,859 (2,216 ) 13,587 Long-term debt, less current portion - 1,956 (1,956 ) - Other long-term liabilities 1,730 - - 1,730 Total liabilities $ 11,674 $ 7,815 $ (4,172 ) $ 15,317 Stockholders’ equity: Redeemable Preferred Stock - Series B - 17,303 (17,303 ) - Redeemable Preferred Stock - Series A, A-1 and A-2 - 11,422 (11,422 ) - Common stock 9 2 (2 ) 9 Additional paid-in capital 38,734 1,452 (1,452 ) 38,734 Accumulated other comprehensive income 21 - - 21 Accumulated deficit (10,420 ) (35,832 ) 35,832 (10,420 ) Total stockholders’ equity 28,344 (5,653 ) 5,653 28,344 Total liabilities and stockholders’ equity $ 40,018 $ 2,162 $ 1,481 $ 43,661 See accompanying notes 2 ClearOne Communications, Inc. Unaudited Pro Forma Condensed Consolidated Combined Statement of Operations For the year ended June 30, 2009 (in thousands) Pro Forma Pro Forma ClearOne NetStreams Adjustments Combined Revenue $ 35,700 $ 7,021 $ - $ 42,721 Cost of goods sold 15,323 4,676 - 19,999 Gross profit 20,377 2,345 - 22,722 Operating expenses: Sellilng, general and administrative expenses 11,160 7,498 - 18,658 Research and product development 7,541 - - 7,541 Amortization of intangible assets - - 313 313 Insurance settlement proceeds (1,100 ) - - (1,100 ) Total operating expenses 17,601 7,498 313 25,412 Operating income 2,776 (5,153 ) (313 ) (2,690 ) Other income, net: Interest income 474 3 - 477 Interest expense (1 ) (333 ) - (334 ) Other expense, net (27 ) - - (27 ) Total other income, net 446 (330 ) - 116 Income before income taxes 3,222 (5,483 ) (313 ) (2,574 ) Provision for income taxes (995 ) - - (995 ) Net income 2,227 (5,483 ) (313 ) (3,569 ) Basic earnings per common share 0.24 (0.39 ) Diluted earnings per common share 0.24 (0.38 ) Basic weighted average shares outstanding 9,213,731 9,213,731 Diluted weighted average shares outstanding 9,338,320 9,338,320 See accompanying notes 3 ClearOne Communications, Inc. Unaudited Pro Forma Condensed Consolidated Combined Statement of Operations For the three months ended September 30, 2009 (in thousands) Pro Forma Pro Forma ClearOne NetStreams Adjustments Combined Revenue $ 7,646 $ 1,131 $ - $ 8,777 Cost of goods sold 3,692 965 - 4,657 Gross profit 3,954 166 - 4,120 Operating expenses: Sellilng, general and administrative expenses 2,932 1,292 - 4,224 Research and product development 1,668 - - 1,668 Amortization of intangible assets - - 78 78 Total operating expenses 4,600 1,292 78 5,970 Operating income (646 ) (1,126 ) (78 ) (1,850 ) Other income, net: 67 (127 ) - (60 ) Income before income taxes (579 ) (1,253 ) (78 ) (1,910 ) Benefit from income taxes 304 - - 304 Net income (275 ) (1,253 ) (78 ) (1,606 ) Basic earnings per common share (0.03 ) (0.17 ) Diluted earnings per common share (0.03 ) (0.17 ) Basic weighted average shares outstanding 8,928,897 9,213,731 Diluted weighted average shares outstanding 9,052,070 9,338,320 See accompanying notes 4 Note 1: ACQUISITION On November 3, 2009, ClearOne Communications, Inc. (“ClearOne”) entered into and closed the Merger Agreement with Alta-Wasatch Acquisition Corporation (“Alta-Wasatch”), our wholly owned subsidiary and NetStreams, Inc (“NetStreams”). Pursuant to the Merger Agreement, Alta-Wasatch, merged into NetStreams (the “Merger”). As part of the Merger, ClearOne paid $1.8 million in cash and assumed debt of $2 million. ClearOne has also claimed $350,000 as part of final working capital adjustment which is expected to reduce the cash consideration paid from $1.8 million to $1.45 million. The acquisition is being accounted for under the purchase method of accounting and, accordingly, the purchase price was allocated to the assets acquired and liabilities assumed based on management’s estimate of fair values. The excess of purchase price over the fair value of net assets acquired reflects the expected benefits from expansion of market opportunities and customer relationships. Our estimates and assumptions are subject to change. Certain items may impact the final purchase price allocation. Our preliminary evaluation is based on the following as estimated on the date of acquisition: Purchase price: Cash consideration $ 1,454 Assumption of Debt 2,000 Total consideration 3,454 Allocated to: Fair value of net assets acquired 552 Allocated to: Identifiable intangibles assets: Developed technology 1,000 Customer relationships 50 Trade name and Trademarks 100 1,150 Excess purchase price allocated to goodwill $ 1,752 NOTE 2: PRO FORMA ADJUSTMENTS TO THE CONDENSED COMBINED CONSOLIDATED BALANCE SHEET The following adjustments have been reflected in the unaudited pro forma condensed combined consolidated balance sheet as of September 30, 2009 as if the acquisition occurred on September 30, 2009: (A)Adjustment to record the purchase and cancellation of all of the outstanding stock and warrants of NetStreams. (B)Adjustment to record the goodwill and estimated fair value of identifiable intangible assets acquired. Identifiable intangible assets consist of developed technology, customer relationships, and trade name and trademarks, which will be amortizable over their useful lives of four, four, and two years, respectively. The fair value and useful life estimates of these assets is preliminary and subject to change. (C)Adjustment to record the elimination of NetStreams equity. 5 NOTE 3: PRO FORMA ADJUSTMENTS TO COMBINED CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS The following adjustments have been reflected in the pro forma combined condensed consolidated statement of operations for the year ended June 30, 2009 and the three month period ended September 30, 2009 as if the acquisition had occurred on July 1, 2008. (A)Adjustment to record the amortization expense related to the identifiable assets acquired.
